DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin on 09/01/2022.

The application has been amended as follows: 
In the claims:
20. (currently amended) A maintenance device for coupling to an electric vehicle and performing maintenance on an electrical system of the electric vehicle, comprising: 
a device housing; 
a controller in the housing configured to control operation of the maintenance device; 
a charging source which is controlled by the controller; low voltage input/output circuitry coupled to the controller; 
a bus outside of the housing coupled to the low voltage input/output circuitry; 
a low voltage junction box coupled to the bus outside of the housing, the junction box having a databus connection configured to couple to low voltage systems of the electric vehicle including a databus of the electric vehicle to thereby receive outputs from sensors of the electric vehicle, communicate with a controller of the electric vehicle and control operation of the vehicle during charging of a high voltage battery pack of the vehicle wherein the low voltage junction box comprises an appropriate connector selected from a plurality of connectors based upon a specific type of the electric vehicle; 
a high voltage junction box having a high voltage connection configured to couple the charging source to the high voltage battery pack of the electrical system of the vehicle while operation of the vehicle is controlled by the controller; 
communication circuitry configured to couple to the battery pack of the electric vehicle and communicate with sensors of the battery pack that measure voltage, current and temperature; and wherein the controller is configured to control charging of the high voltage battery pack using the high voltage junction box while communicating with the electric vehicle through the low voltage junction box to cause contactor relays of the vehicle to close and thereby provide an electrical connection to the high voltage battery pack; and including power supply circuitry configured to be powered by a 12 volt source of the vehicle;
wherein the high voltage connection comprises a Kelvin connection and the controller is configured to measure a dynamic parameter of the high voltage battery pack.

39. (currently amended) The maintenance device of claim 20 wherein the databus is in accordance with an OBDII communication standard.

46. (cancelled).

End of Examiner’s Amendment. 


Allowable Subject Matter
Claims 20, 21, 24-33, 37-45, 47-55 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
09/02/2022
Primary Examiner, Art Unit 2836